Case 1:18-cv-00561-JLS-LGF Document 82 Filed 04/30/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KHALID M. KHAN,
Plaintiff,

Vv.

18-CV-561 (JLS)

LANINVER USA, INC.,

Defendant.

 

DECISION AND ORDER

Plaintiff Khalid M. Khan commenced this action on May 17, 2018.! Dkt. 1.
On July 17, 2018, this Court? referred this case to United States Magistrate Judge
Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 11.
This Court previously accepted and adopted Judge Scott’s January 9, 2020 Report
and Recommendation (“R&R”), which recommended that Khan’s breach of contract
and contractual indemnification claims be dismissed. Dkt. 62.

On July 28, 2020, Khan filed a second amended complaint, asserting claims

of breach of the implied covenant of good faith and fair dealing, and of breach of

 

'This Court assumes the parties’ familiarity with the background and facts of this
case, outlined in the R&Rs (Dkts. 18, 51, 78) and this Court’s prior Decision and
Order (Dkt. 62), and does not repeat them here.

2 Judge Vilardo was originally assigned to this case and made the referral to
Magistrate Judge Scott. Dkt. 11. On February 18, 2020, this case was reassigned
to the undersigned. Dkt. 56. On February 18, 2021, this Court ordered the motion
to dismiss (Dkt. 67) referred to Magistrate Judge Jonathan W. Feldman. Dkt. 76.
On March 5, 2021, the case referral was reassigned to Magistrate Judge Leslie G.
Foschio. Dkt. 77.
Case 1:18-cv-00561-JLS-LGF Document 82 Filed 04/30/21 Page 2 of 3

fiduciary duty. Dkt. 66. Soon after, Defendant filed a partial motion to dismiss as
to the first claim. Dkt. 67. Khan opposed the motion. Dkt. 70.

On March 31, 2021, Judge Feldman issued an R&R recommending that the
partial motion to dismiss be denied. Dkt. 78. The parties did not object to the R&R,
and the time to do so has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Based on this Court’s review and the absence of any objections, the Court

accepts Judge Feldman’s recommendation to deny the partial motion to dismiss.
Case 1:18-cv-00561-JLS-LGF Document 82 Filed 04/30/21 Page 3 of 3

For the reasons stated above and in the R&R, Defendant’s partial motion to
dismiss (Dkt. 67) is DENIED. The case is referred back to Judge Foschio for further

proceedings consistent with the referral order of July 17, 2018 (Dkt. 11).

SO ORDERED.

Dated: April 30, 2021
Buffalo, New York

   

‘Th. |

C ~
JORN _ SINATRA, JR. 7
U CrhD STATES DISTRICT JUDGE

 
